Citation Nr: 9924301	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from June 1966 to October 
1975.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The veteran testified at his video conference hearing with 
the undersigned in February 1999 that his service-connected 
right knee disability had increased in severity since the 
most recent VA orthopedic examination of his right knee in 
October 1997, that he has an appeal pending of a denial of 
disability benefits by the Social Security Administration, 
and that he is currently receiving treatment for his service-
connected right knee disability.  In light of these 
circumstances, the Board is of the opinion that further 
development of the record is warranted before the Board 
decides the veteran's appeal for an increased rating for his 
service-connected right knee disability.

The Board also notes that, based on statements made during 
the February 1999 video conference hearing, the veteran may 
be seeking entitlement to service connection for psychiatric 
disability secondary to service-connected knee disability and 
a total disability evaluation on the basis of unemployability 
due to service-connected disability.  Clarification 
concerning these matters is needed.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should provide the veteran 
with the appropriate form to claim 
entitlement to a total rating based on 
unemployability due to service-connected 
disability and request him to complete 
and return the form if he is seeking this 
benefit.  The veteran should also be 
asked to clarify whether he is claiming 
service connection for psychiatric 
disability secondary to service-connected 
knee disability.  He should also be 
requested to identify the complete names, 
addresses and approximate dates of 
treatment for all health care providers, 
including private physicians and VA, who 
may possess additional records pertinent 
to any pending claim, including any 
treatment for his right knee since June 
1998.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file a copy of all records identified by 
the veteran which are not already of 
record.

2. The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veteran's determination of disability and 
all evidence upon which the determination 
was based, all of which should also be 
added to the veteran's claims file.

3.  When the above development has been 
completed, the veteran should be afforded 
a VA examination by a board certified 
orthopedist, if available, to determine 
the current severity of his service-
connected right knee disability.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  Any tests or 
studies deemed warranted, including X-
rays, should be conducted.  The examiner 
should describe all symptomatology 
specifically due to the veteran's 
service-connected disability.  Tests of 
right knee movement against varying 
resistance should be performed by the 
orthopedist.  The extent of any 
incoordination, weakened movement, excess 
fatigability and instability should be 
described.  The orthopedist should be 
requested to identify any objective 
evidence of pain.  The specific 
functional loss due to pain should be 
identified, and to the extent possible, 
the examiner should provide an assessment 
of the degree of severity of any pain 
present.  The examiner should express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
also should provide an opinion on the 
impact of the veteran's service-connected 
right knee disability on his ability to 
work.  The rationale for all opinions 
expressed should be explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected right knee 
disability, to include consideration of 
the provisions of 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45.  If 
appropriate, the RO should also 
adjudicate the issues of entitlement to 
service connection for psychiatric 
disability secondary to service-connected 
knee disability and a total disability 
rating based on unemployability due to 
service-connected disability.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case on all 
issues in appellate status and provide 
the veteran and his representative with 
an appropriate opportunity to respond.  
The veteran should also be informed of 
the requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



